      Case 1-19-40026-nhl            Doc 108        Filed 08/25/20      Entered 08/25/20 17:17:21




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
In re:                                                               Chapter 11

1234 Pacific Management LLC,                                         Case No. 1:19-40026-NHL

                                             Debtor.
-------------------------------------------------------------x

    ORDER CONFIRMING DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION AS
    SUPPLEMENTED AND FINALLY APPROVING THE DISCLOSURE STATEMENT1

                 This Court having considered: (i) the Chapter 11 Plan filed by the Debtor, 1234

Pacific Management LLC (the “Debtor”) (ECF #83) (as supplemented by the Plan Supplements

(the “Plan Supplements”) (ECFs #92 and 101), (collectively, with the Plan Supplements, the

“Plan”); (ii) the Disclosure Statement filed by the Debtor (ECF #84) (the “Disclosure

Statement”); (iii) the Order (A) Conditionally Approving the Debtor’s Disclosure Statement and

(B) Scheduling a Combined Hearing to Consider Final Approval of the Debtor’s Disclosure

Statement and Confirmation of the Plan (ECF #88) (the “Scheduling Order”); (iv) the Certificate

of Ballots filed by J. Ted Donovan (ECF #93) (the “Certification of Ballots”); and (v) the

supporting Declaration of Mendy Lowy on behalf of the Debtor, dated July 24, 2020 (ECF #103)

(the “Lowy Declaration”) in support of confirmation of the Plan; and the Court having found that

the Plan and Disclosure Statement having been transmitted to all parties and due and proper notice

has been given with respect to the confirmation hearing conducted on July 28, 2020 (the

“Confirmation Hearing”) pursuant 11 U.S.C. § 1128 at which appeared Kevin Nash (Counsel

to Debtor), Rachel Wolf (US Trustee), Jerold Feuerstein (Counsel to 1234 Pacific Lender LLC),

Robert Pryor (Counsel to Gloria Malcolm), Stuart L. Kossar (Counsel to 1234 Pacific Street



1
       Capitalized terms used but not defined herein have the meanings given them in the Plan and Plan
Supplements. This order is referred to herein as the Confirmation Order.
     Case 1-19-40026-nhl        Doc 108     Filed 08/25/20     Entered 08/25/20 17:17:21




Lender, LLC), and Robert Johnson (Counsel to Orlaine Edwards) (NHL); and the Court having

accepted the proffer made during the Confirmation Hearing and based upon the record compiled

thereof at which time, inter alia, the Limited Objections to the Plan filed by of Gloria Malcolm

(ECF # 90) and Orlaine Edwards (ECF # 98) were withdrawn on the record by their counsel and

having consented to the Plan based upon the representation that if the Debtor does not complete

its intended Refinance by September 9, 2020 (the “Revised Effective Date”), and the First

Mortgagee becomes the Plan Funder, then in such event the obligations to fund the claims of Gloria

Malcolm and Orlaine Edwards as settled pursuant to the Plan shall be paid by the First Mortgagee

at the conveyance of fee title of the real property commonly known as and located at 1232-1234

Pacific Street, Brooklyn, NY 11216 (Block 1206, Lot 28) (the “Property”) to occur no later than

thirty (30) days after the Revised Effective Date, or October 9, 2020 (the “Closing”) along with

the other Plan Distributions as set forth in the Order Approving Stipulation of Settlement entered

on May 1, 2020 [ECF # 82] (the “Stipulation”); and upon the letter filed by counsel to Gloria

Malcolm renewing her objection to Confirmation [ECF #105], which was subsequently

withdrawn [ECF #106]; and after due deliberation thereon, and good and sufficient cause

appearing therefor.

       IT IS HEREBY FOUND, DETERMINED AND CONCLUDED as follows:

               A.     Findings of Fact and Conclusions of Law. The Findings and Conclusions

set forth herein constitute the Bankruptcy Court’s findings of fact and conclusions of law pursuant

to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014.

                      i. The First Mortgagee is a holder in due course of that certain First

                          Mortgage, Consolidation, Extension, Modification and Security

                          Agreement (the “Mortgage”), which was duly executed and delivered



                                               -2-
Case 1-19-40026-nhl   Doc 108     Filed 08/25/20     Entered 08/25/20 17:17:21




                on June 2, 2014, in favor of Signature Bank (“Signature”), which

                Mortgage encumbers the Property.

             ii. The Mortgage was given to secure that certain Restated Note (the

                “Note”) evidencing a loan (the “Loan”), executed by the Debtor in favor

                of Signature, dated June 2, 2014, in the principal amount of

                $4,000,000.00.

             iii. The Debtor consists of a New York limited liability corporation, and

                the Property generates substantially all of the Debtor’s income and

                on which Property, no substantial business is being conducted by the

                Debtor, other than the business of operating the Property and

                activities incidental thereto.

             iv. On or about January 15, 2019, the Note, Mortgage and all other

                documents evidencing the subject Loan were assigned by Signature, to

                the First Mortgagee pursuant to that certain Assignment of Mortgage

                (the “Assignment”), which was recorded in the Register’s Office on

                February 21, 2019 under CRFN: 2019000059240. Accordingly, the

                First Mortgagee succeeded Signature as the owner and holder of the

                Note, Mortgage and all other documents evidencing the Loan.

             v. The lien created by the Note and Mortgage is a valid first priority lien

                which encumbers the Property.

             vi. On January 3, 2019 (the "Petition Date"), the Debtor filed its voluntary

                petition for relief under Chapter 11 of the Bankruptcy Code. As of the




                                     -3-
Case 1-19-40026-nhl    Doc 108     Filed 08/25/20     Entered 08/25/20 17:17:21




                 Petition Date, the Property has remained in the custody, possession and

                 control of the Debtor.

             vii. On November 11, 2019, this Court entered that certain Stipulation and

                 Mediation Order [ECF No. 73], which resulted in this Court’s entry of

                 that certain Order Approving Stipulation of Settlement [ECF No. 82],

                 which provided, inter alia, the settlement contained therein was

                 effective immediately, subject only to those certain consensual

                 extensions of time for the Debtor’s performance as contained in that

                 certain (i) Chapter 11 Plan of Reorganization filed by the Debtor on June

                 3, 2020 [ECF No. 83], which was thereafter supplemented by the Debtor

                 by way of that (ii) Plan Supplement filed on the Court’s docket on July

                 22, 2020 [ECF No. 96], and (iii) that certain Second Plan Supplement

                 in Place of #100 filed on July 24, 2020 [ECF No. 101], all of which the

                 Debtor has filed proper proof of service upon its creditors, interest

                 holders, and any other parties in interest who are entitled to notice.

             viii.    On June 22, 2020, this Court entered that certain Order [ECF No.

                 88], which, inter alia, conditionally approved the Debtor’s Disclosure

                 Statement and set a hearing on final approval of the Debtor’s Disclosure

                 Statement and for Confirmation of the Debtor’s Plan on July 28, 2020.

             ix. On July 28, 2020, all interested parties appeared, all objections to

                 confirmation of the Plan were withdrawn on consent, the Plan was




                                      -4-
     Case 1-19-40026-nhl        Doc 108     Filed 08/25/20    Entered 08/25/20 17:17:21




                          confirmed, and the Court directed that an order confirming the Plan be

                          submitted.

               B.      Jurisdiction and Venue. The Bankruptcy Court has jurisdiction over this

Chapter 11 Case pursuant to 28 U.S.C. §§ 157(a) and 1334(a). Venue is proper pursuant to 28

U.S.C. §§ 1408 and 1409. Confirmation of the Plan is a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2), and this Court has exclusive jurisdiction to determine whether the Plan complies with

the applicable provisions of the Bankruptcy Code.

               C.      Solicitation and Notice. As evidenced by the affidavit of service and

Certification of Ballots, the solicitation packages were transmitted and served in accordance with

the terms of the Scheduling Order.

               D.      Good Faith Solicitation and Section 1125(e) of the Bankruptcy Code. The

Debtor has solicited acceptances of the Plan in good faith and in compliance with applicable

provisions of the Bankruptcy Code and Bankruptcy Rules.

               E.      Voting. As evidenced by the Certification of Ballots, the Plan was accepted

by at least three Impaired Classes of Creditors.

COMPLIANCE WITH THE REQUIREMENTS
OF SECTION 1129 OF THE BANKRUPTCY CODE

               F.      The record of the Confirmation Hearing supports the Findings of Fact and

Conclusions of Law set forth in the following paragraphs.

               1.      Section 1129(a)(1) of the Bankruptcy Code. The Plan complies with the
                       applicable provision of the Bankruptcy Code including 11 U.S.C. §§363,
                       364, 1123, 1129 and 1146(a).

               2.      Section 1129(a)(2) of the Bankruptcy Code. The Debtor has complied with
                       the applicable provisions of the Bankruptcy Code.




                                               -5-
Case 1-19-40026-nhl   Doc 108      Filed 08/25/20     Entered 08/25/20 17:17:21




       3.    Section 1129(a)(3) of the Bankruptcy Code. The Plan has been proposed in
             good faith, and is the result of arm’s length negotiations between the Debtor,
             the First Mortgagee and the Judgment Creditors.

       4.    Section 1129(a)(4) of the Bankruptcy Code. All payments to be made for
             professional fees and expenses remain subject to approval by the
             Bankruptcy Court as being reasonable.

       5.    Section 1129(a)(5) of the Bankruptcy Code. Disclosures have been made
             that the Debtor’s principals shall continue as the members of Pacific 1234
             Management LLC as the “New Pacific Entity” and Reorganized Debtor
             herein.

       6.    Section 1129(a)(6) of the Bankruptcy Code. Section 1129(a)(6) of the
             Bankruptcy Code is not applicable. The Plan does not provide for any
             changes in rates that require regulatory approval of any governmental
             agency.

       7.    Section 1129(a)(7) of the Bankruptcy Code.           The Plan satisfies
             Section 1129(a)(7) of the Bankruptcy Code in that it was the general
             agreement among the parties that the Debtor’s Property has a current value
             of approximately $6.0 million. This is lower than the claims of the First
             Mortgagee and Judgment Creditors which potentially exceed $8.0 million.
             Thus, absent confirmation of the Plan, there would be no funds to pay
             unsecured creditors.

       8.    Section 1129(a)(8) of the Bankruptcy Code. The requirements of Section
             1129(a)(8) of the Bankruptcy Code are satisfied in that three impaired
             classes of claims (Class 2, Class 3 and Class 4) have voted to accept the
             Plan. None of the holders of Class 5 General Unsecured Claims submitted
             ballots. Nonetheless, the Plan is being confirmed under 11 U.S.C. §1129(a)
             and (b).

       9.    Section 1129(a)(9) of the Bankruptcy Code. The Plan provides for the
             proper treatment of Administrative Claims.

       10.   Section 1129(a)(10) of the Bankruptcy Code. Section 1129(a)(10) of the
             Bankruptcy Code has been satisfied because Classes 2 and 4 are impaired
             and have voted to accept the Plan.

       11.   Section 1129(a)(11) of the Bankruptcy Code. The Plan provides for exit
             refinancing with Axos Bank in the principal sum of $5.0 million (the
             “Refinancing”) based upon the simultaneous transfer of the Debtor’s
             Property to the New Pacific Entity. Because of the Axos Loan, and the
             $500,000 new value capital contribution made by the Debtor’s members,
             confirmation of the Plan is not likely to be followed by the need for further
             financial reorganization of the Debtor.


                                      -6-
     Case 1-19-40026-nhl        Doc 108      Filed 08/25/20     Entered 08/25/20 17:17:21




               12.     Section 1129(a)(12) of the Bankruptcy Code. All fees due and payable
                       under 28 U.S.C. § 1930 have been paid or will be paid on or before the
                       Effective Date.

               13.     Section 1129(a)(13) (14), (15) and (16) of the Bankruptcy Code.
                       Sections 1129(a)(14), (15) and (16) of the Bankruptcy Code are not
                       applicable to the Debtor’s Chapter 11 Case.

               14.     Satisfaction of Confirmation Requirements. Based upon the foregoing, and
                       all other pleadings and evidence proffered or adduced at or prior to the
                       Confirmation Hearing, the Plan satisfies all of the requirements for
                       confirmation set forth in Section 1129(a) of the Bankruptcy Code.

               15.     Section 1129(b) of the Bankruptcy Code. Under Section 1129(b) of the
                       Bankruptcy Code, the Debtor requested that the Court confirm the Plan
                       notwithstanding that the Plan was not actually accepted by Class 5
                       unsecured creditors who did not vote. The Plan complies with Section
                       1129(b) since it is also supported by a New Value Contribution and is fair
                       and equitable with respect to Class 5 creditors and supported by a New
                       Value Contribution.

       Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED, that:

A.     Approval of Disclosure Statement

               1.      The Disclosure Statement dated June 3, 2020 (ECF #84), be and it, is hereby

finally approved pursuant to Section 1125 of the Bankruptcy Code, as supplemented on the record

during the Confirmation Hearing and further memorialized herein to provide that in the event the

Debtor does not close on the Refinancing by the Revised Effective Date, the First Mortgagee shall

become the Plan Funder, and the claims of Gloria Malcolm and Orlaine Edwards as settled

pursuant to the Plan shall be paid by the First Mortgagee at the Closing of the Property, which

closing shall occur no later than thirty (30) days after the Revised Effective Date, along with other

Plan Distributions (which shall not be modified upon the closing) (hereinafter the “Toggle Closing

Clarification”).




                                                -7-
     Case 1-19-40026-nhl         Doc 108     Filed 08/25/20      Entered 08/25/20 17:17:21




B.     Confirmation of Plan

               2.      The Plan as supplemented by the Toggle Closing Clarification referenced

in paragraph 1 above, is CONFIRMED pursuant to Sections 1129(a) and 1129(b) of the

Bankruptcy Code. To the extent there is any conflict between the terms of the Plan and the terms

of this Confirmation Order, the terms of this Confirmation Order shall control.

               3.      The Refinancing with Axos Bank and simultaneous transfer of the Property

to the New Pacific Entity (Pacific 1234 Management LLC) as provided for under the Second Plan

Supplement (ECF #101) are both authorized by this Confirmation Order.

C.     Plan Implementation

               4.      The Plan is being implemented either (i) through the Refinancing with Axos

Bank along with the New Value Contribution of $500,000 and the simultaneous transfer and

conveyance of the Property to the New Pacific Entity; or (ii) upon the Debtor’s failure to timely

remit payment to the First Mortgagee in the sum of $4,891,666.67, as contemplated by the

Refinancing on or prior to the Revised Effective Date, then the First Mortgagee, shall

automatically become the Plan Funder, the First Mortgagee shall provide funding as contemplated

in the Settlement to pay distributions to creditors of the Debtor’s estate identified in the Plan upon

the closing of the Property and in consideration for the conveyance of the Property to the First

Mortgagee (or its designee), free and clear of all liens, claims and encumbrances, provided,

however, that notwithstanding anything to the contrary, in the event that the First Mortgage or its

designee become the owner of the Property, all liens, claims and encumbrances held by the First

Mortgagee against the Debtor and/or the Property, including those claims and liens based on or

relating to the Note and/or Mortgage shall continue in full force and effect, and remain unmodified,

unaffected and unaltered in any way by the Plan or this Order at the First Mortgagee’s sole

discretion. The conveyance contemplated herein shall be done pursuant to customary deeds,

                                                -8-
     Case 1-19-40026-nhl         Doc 108     Filed 08/25/20      Entered 08/25/20 17:17:21




transfer and conveyancing documents and transfer tax forms to be supplied by the Debtor and/or

any other person or entity affiliated with the Debtor. In the event the Closing option is triggered

as described in the Toggle Closing Clarification, the Closing is duly authorized pursuant to this

Order and no further order of this Court is necessary.

               5.      In the event that the Property is conveyed to the First Mortgagee, the Debtor

shall (i) turn over custody, possession and control of the Property to the First Mortgagee’s nominee

(or its Designee, which can be a third party, at sole discretion of the First Mortgagee), and within

fourteen (14) days thereafter, (ii) deliver to counsel for the First Mortgagee, any security deposits

in its possession, with copies of all rent lists, rent roles, orders, unexpired and expired leases,

agreements, executory contracts, warranties, correspondences, notices, registration statements and

assignment of rents relating to any rental space or facilities at the Property to the extent that such

documents are in the Debtor’s possession.

D.     Sale and Transfer of Property to Either New Pacific Entity or the First Mortgagee’s
       Designee

               6.      The Debtor is directed to execute and deliver, and to take all further actions

as may be reasonably requested by either the New Pacific Entity, Axos or the First Mortgagee’s

Designee as applicable, to transfer and assign the Property in accordance with the Plan and this

Order free and clear of all claims, liens, taxes and other interests pursuant to 11 U.S.C. Sections

363(b) and (f) and 1123(a)(5)(D) and 1123(b)(5) except that the New Pacific Entity is authorized

to enter into the Axos loan Refinancing and execute all related mortgage and loan documents

required by Axos which shall survive Confirmation of the Plan. The New Pacific Entity, Axos

and the First Mortgagee’s designee, as applicable, are good faith purchasers and/or good faith

lenders within the meaning of Sections 363(m) and Section 364(e) of the Bankruptcy Code.




                                                -9-
     Case 1-19-40026-nhl         Doc 108      Filed 08/25/20     Entered 08/25/20 17:17:21




E.     Transfer Tax Exemption

               7.      Pursuant to Section 1146(a) of the Bankruptcy Code, the Closing and

Refinancing as hereinafter defined, contemplated and provided by the Plan shall be exempt from

the payment of transfer, stamp, deed, mortgage recording or similar taxes, since the transactions

are being done, and constitute a “transfer under and in furtherance of a confirmed plan of

reorganization” in bankruptcy. Thus, (i) the transfer of the Property from the Debtor to the New

Pacific Entity or if the Plan toggles to the First Mortgagee, the transfer of the Property to the First

Mortgagee’s designee and (ii) the issuance and making of the Axos mortgage loan to the New

Pacific Entity in the principal sum of $5,000,000 (the “Refinancing”) shall each be exempt from

payment and collection of any transfer, stamp, deed, mortgage recording tax or similar tax, and

the appropriate state or local governmental officials shall forego the collection of any such transfer

and mortgage recording taxes and shall accept all deeds and mortgage instruments for filing and

recordation without the payment of any such transfer and mortgage recording taxes.

               8.      Each and every federal, state and local governmental agency or department

is hereby ordered and directed to accept and record any and all documents and instruments

necessary, useful or appropriate to effectuate, as executed by the Debtor, the First Mortgagee or

their respective agents as necessary to implement and consummate the transactions contemplated

by the Plan.

F.     Distribution to Creditors

               9.      As directed by this Court, the Debtor’s New Value Contribution of

$500,000 shall be transferred by the Debtor to Goldberg Weprin Finkel Goldstein LLP in escrow

as Disbursing Agent (receipt of which is acknowledged) who is otherwise authorized to disburse

funds in accordance with the provisions of the Plan, except for the funds to be paid at a closing to

the First Mortgagee, Gloria Malcolm, and Orlaine Edwards subject to adjustments for the real

                                                - 10 -
        Case 1-19-40026-nhl      Doc 108     Filed 08/25/20     Entered 08/25/20 17:17:21




estate taxes and other items as provided by the global settlement approved by order of this Court

dated May 1, 2020 (ECF #82).

G.       Binding Effect

                10.     In accordance with § 1141(a) of the Bankruptcy Code, the terms of the Plan

shall be immediately effective and enforceable and shall bind all holders of all Claims against or

Equity Interests in the Debtor, whether or not such holders of Claims or Equity Interests have

accepted this Plan.

H.       Retention of Jurisdiction

                11.     The Bankruptcy Court shall retain post-confirmation jurisdiction over all

matters arising out of, or related to, the Chapter 11 Case and the Plan as expressly set forth in the

Plan.

I.       Order Effective Immediately

                12.     Notwithstanding Bankruptcy Rules 3020(e) and 7062 or otherwise, any

stays provided for under Bankruptcy Rules 3020(e) and 6004(h) shall be deemed waived and this

Confirmation Order shall be effective immediately and enforceable upon entry hereof. Thus, the

Debtor, the First Mortgagee (or its designee), the New Pacific Entity and Axos are each duly

authorized to convene a closing promptly after this Order becomes final. At the closing, the

Debtor, the First Mortgagee (or its designee), the New Pacific Entity and Axos, are each hereby

authorized to consummate the Plan and the transactions contemplated thereby without further

action by this Court.

                13.     To the extent of any inconsistency between the provisions of the Plan and

this Confirmation Order, the terms and provisions contained in this Confirmation Order shall

govern.




                                               - 11 -
     Case 1-19-40026-nhl         Doc 108      Filed 08/25/20     Entered 08/25/20 17:17:21




J.     Notice of Confirmation of the Plan

               14.     Pursuant to Bankruptcy Rules 2002(f)(7) and 3020(c)(2), the Debtor is

authorized and directed to promptly serve a notice of the entry of this Confirmation Order which

shall expressly notice all notice parties of the Revised Effective Date of the Plan.

K.     Post-Confirmation

               15.     The Debtor shall file post-confirmation status and disbursement reports in

the format prescribed by the United States Trustee on the 20th day following the end of the quarter

until the entry of an order closing the Chapter11 case, or until entry of an order thereto dismiss or

convert the Chapter11 case, and schedule quarterly post-confirmation status conferences. The

initial post-confirmation status conference shall be held in this case on September 15, 2020.

               16.     The Debtor shall pay to the United States Trustee all fees due and payable

by the Debtor, if any, under and pursuant to 28 U.S.C. § 1930, plus all applicable interest thereon,

until the Debtor’s chapter 11 case is either dismissed, converted to chapter 7, or until a final decree

is entered closing the Debtor’s chapter 11 case, whichever is earlier.

               17.     Within 14 days after the entry of this Order, the Debtor shall file on

presentment in accordance with Local Bankruptcy Rule 2002-1 a proposed order that shall contain

a timetable with the steps proposed for achieving substantial consummation of the plan and entry

of a final decree, including resolution of claims and resolution of avoidance and other bankruptcy

court litigation outstanding or contemplated.




                                                - 12 -
     Case 1-19-40026-nhl        Doc 108    Filed 08/25/20   Entered 08/25/20 17:17:21




               18.     Pursuant to EDNY LBR 3022-1, the Debtor shall file a motion for a final

decree with the Court (on notice to the U.S. Trustee) within 14 days following the full

administration of the Debtor's estate.




                                                            ____________________________
 Dated: August 25, 2020                                          Nancy Hershey Lord
        Brooklyn, New York                                  United States Bankruptcy Judge


                                             - 13 -
